Exhibit 10.01

EXECUTIVE TRANSITION AND RELEASE AGREEMENT

This Executive Transition and Release Agreement (this “Agreement”) is entered
into between John J. Bruggeman II (“Executive”) and Cadence Design Systems, Inc.
(“Cadence” or the “Company”).

1. RESIGNATION. Effective as of July 28, 2011 (the “Effective Date”), Executive
hereby resigns his positions as Senior Vice President and Chief Marketing
Officer of Cadence and, after the Effective Date, Executive will be relieved of
all of Executive’s authority and responsibilities in those positions and all
other positions that Executive may hold as an officer of Cadence or any of its
subsidiaries or affiliates, after which Executive shall be employed by Cadence
solely as a non-executive employee, as an advisor to Lip-Bu Tan.

2. TRANSITION COMMENCEMENT DATE. From the Effective Date until August 14, 2011
(the “Initial Period”), Executive shall remain a full-time employee of Cadence;
provided, however, that (i) if Executive desires to accept full-time employment
with a third party that is not engaged in a Cadence Business or the EDA Industry
(each, as hereinafter defined), Cadence shall not unreasonably withhold or delay
its consent to same, and (ii) if Cadence grants such consent and Executive
accepts such full-time employment, then Executive’s employment with Cadence
during the remainder of the Initial Period shall change to a part-time basis.
Effective as of August 15, 2011 (the “Transition Commencement Date”), Executive,
to the extent he has not already transitioned into part-time status, shall
become a part-time employee of Cadence. Executive will be paid (a) any earned
but unpaid base salary for his services as an officer of the Company prior to
the Transition Commencement Date and any outstanding expense reimbursements
submitted and approved pursuant to Section 3.1 of Executive’s Employment
Agreement with the Company effective as of August 3, 2010 (the “Employment
Agreement”); and (b) other unpaid vested amounts or benefits under the
compensation, incentive and benefit plans of the Company in which Executive
participates, in each case under this clause (b) as of the Transition
Commencement Date. The payment of the foregoing amounts shall be made to
Executive by no later than the next regular payroll date following the
Transition Commencement Date. As of the first day of the month following the
Transition Commencement Date, or, if sooner, the first date that Executive no
longer meets the eligibility requirements under the terms of Cadence’s medical,
dental, and vision insurance plans, Executive will no longer participate in
Cadence’s medical, dental, and vision insurance plans (unless Executive elects
to continue coverage pursuant to COBRA).

3. TRANSITION PERIOD. The period from the Effective Date to the date when
Executive’s employment with Cadence under this Agreement terminates (the
“Termination Date”) is called the “Transition Period” in this Agreement.
Executive’s Termination Date will be the earliest to occur of:

a. the date on which Executive resigns from all employment with Cadence;

b. the date on which Cadence terminates Executive’s employment due to a material
breach by Executive of Executive’s duties or obligations under this Agreement
after written notice delivered to Executive identifying such breach and his
failure to cure such breach, if curable, within thirty (30) days following
delivery of such notice; and



--------------------------------------------------------------------------------

c. August 14, 2012.

4. DUTIES AND OBLIGATIONS DURING THE TRANSITION PERIOD AND AFTERWARDS.

a. During the Initial Period, Executive shall assist Cadence in the smooth
transition of his duties and responsibilities to his successor and will render
such services as Cadence’s Chief Executive Officer (“CEO”) and/or his delegates
(collectively, the “Cadence Executives”) may reasonably request during normal
business hours. During the period from the Transition Commencement Date until
the Termination Date, Executive will render such services as reasonably
requested by the Cadence Executives on an as-needed basis at mutually-convenient
times. From and after the Transition Commencement Date, Executive’s time
rendering the services described herein shall not exceed twenty (20) hours per
month. Except as otherwise provided in paragraph 4(b) of this Agreement, from
and after the Transition Commencement Date (or such earlier date as mutually
agreed by Executive and Cadence), Executive’s obligations hereunder will not
preclude Executive from accepting and holding full-time employment elsewhere.
Neither party expects that Executive will resume employment with Cadence in the
future at a level that exceeds the level set forth in this paragraph 4(a) and it
is the parties’ intent that Executive will have experienced a “separation from
service” as defined in Section 409A of the Code as of the Transition
Commencement Date.

b. In the course of his work with Cadence, Executive has obtained extensive and
valuable knowledge and information concerning Cadence’s business (including
confidential information relating to Cadence and its operations, intellectual
property, assets, contracts, customers, personnel, plans, marketing plans,
research and development plans and prospects). Executive acknowledges and agrees
that it would be virtually impossible for Executive to work as an employee,
consultant or advisor in any business in which Cadence engages on the Transition
Commencement Date, including the EDA Industry (as hereinafter defined), without
inevitably disclosing confidential and proprietary information belonging to
Cadence. Accordingly, during the Transition Period, Executive will not, directly
or indirectly, provide services, whether as an employee, consultant, independent
contractor, agent, sole proprietor, partner, joint venturer, corporate officer
or director, on behalf of any corporation, limited liability company,
partnership, or other entity or person or successor thereto that (i) is engaged
in any business in which Cadence or any of its affiliates is engaged on the
Transition Commencement Date or has been engaged at any time during the 12-month
period immediately preceding the Transition Commencement Date, whether in the
EDA Industry or otherwise, anywhere in the world (a “Cadence Business”), or
(ii) produces, markets, distributes or sells any products, directly or
indirectly through intermediaries, that are competitive with Cadence or any of
its affiliates. As used in this Agreement, the term “EDA Industry” means the
research, design or development of electronic design automation software,
electronic design verification, emulation hardware and related products, such
products containing hardware, software and both hardware and/or software
products, designs or solutions for, and all intellectual property embodied in
the foregoing, or in commercial electronic design and/or maintenance services,
such services including all intellectual property embodied in the foregoing. If,
during the Transition Period, Executive receives an offer of employment or
consulting from any person or entity that engages in whole or in part in a
Cadence Business, then Executive must first obtain written approval from
Cadence’s CEO before accepting said offer.

 

2



--------------------------------------------------------------------------------

c. During the Transition Period, Executive will be prohibited, to the fullest
extent allowed by applicable law, and except with the written advance approval
of Cadence’s CEO (or his successor(s)), from voluntarily or involuntarily, for
any reason whatsoever, directly or indirectly, individually or on behalf of
persons or entities not now parties to this Agreement: (i) encouraging,
inducing, attempting to induce, recruiting, attempting to recruit, soliciting or
attempting to solicit or participating in any way in hiring or retaining for
employment, contractor or consulting opportunities anyone who is employed at
that time, or was employed during the previous one year, by Cadence or any
Cadence affiliate; (ii) interfering or attempting to interfere with the
relationship or prospective relationship of Cadence or any Cadence affiliate
with any former, present or future client, customer, joint venture partner, or
financial backer of Cadence or any Cadence affiliate; or (iii) soliciting,
diverting or accepting business, in any line or area of business engaged in by
Cadence or any Cadence affiliate, from any former or present client, customer or
joint venture partner of Cadence or any Cadence affiliate (other than on behalf
of Cadence), except that Executive may solicit or accept business, in a line of
business engaged in by Cadence or a Cadence affiliate, from a former or present
client, if and only if Executive had previously provided consulting services in
such line of business, to such client, prior to ever being employed by Cadence,
but in no event may Executive violate paragraph 4(b) hereof. The restrictions
contained in subparagraph (i) of this paragraph 4(c) shall also be in effect for
a period of one year following the Termination Date. This paragraph 4(c) does
not alter any of the obligations the Executive may have under the Employee
Invention and Confidential Information Agreement, dated July 30, 2009.

d. Executive will fully cooperate with Cadence in all matters relating to his
employment, including the winding up of work performed in Executive’s prior
position and the orderly transition of such work to other Cadence employees.

e. Executive will not make any statement, written or oral, that disparages
Cadence or any of its affiliates, or any of Cadence’s or its affiliates’
products, services, policies, business practices, employees, executives,
officers, or directors, past, present or future. Similarly, Cadence agrees to
instruct its executive officers and members of the Company’s Board of Directors
not to make any statement, written or oral, that disparages Executive. The
restrictions described in this paragraph shall not apply to any truthful
statements made in response to a subpoena or other compulsory legal process.

f. Notwithstanding paragraph 11 hereof, the parties agree that damages would be
an inadequate remedy for Cadence in the event of a breach or threatened breach
by Executive of paragraph 4(b) or 4(c), or for Cadence or Executive in the event
of a breach or threatened breach of paragraph 4(e). In the event of any such
breach or threatened breach, the non-breaching party may, either with or without
pursuing any potential damage remedies, obtain from a court of competent
jurisdiction, and enforce, an injunction prohibiting the other party from
violating this Agreement and requiring the other party to comply with the terms
of this Agreement.

5. TRANSITION COMPENSATION AND BENEFITS. In consideration of Executive’s
execution of the release of claims in this Agreement and in Attachment 1 and as
compensation for Executive’s services during the Initial Period and the
Transition Period, Cadence will provide the following payments and benefits to
Executive (to which Executive would not otherwise be entitled), so long as
Executive returns to the Company, on the earlier of

 

3



--------------------------------------------------------------------------------

the Transition Commencement Date or the date the Executive ceases to serve as a
full-time employee of the Company, all hard and soft copies of records,
documents, materials and files in his possession or control, which contain or
relate to confidential, proprietary or sensitive information obtained by
Executive in conjunction with his employment with the Company, as well as all
other Company-owned property, except to the extent retained pursuant to
Section 7 of the Employment Agreement:

a. During the Initial Period, Executive shall continue to receive his base
salary, and shall remain eligible to receive bonus compensation for the first
half of calendar year 2011 with a personal multiplier of 1.0; provided, however,
that in the event Executive’s employment transitions from full-time to part-time
prior to the Transition Commencement Date, from and after such transition to
part-time status Executive’s base salary shall be pro-rated based on the number
of hours per week actually worked by Executive.

b. Effective as of the Transition Commencement Date, so long as the Executive
executes and delivers a Release of Claims in the form of Attachment 1 hereto no
more than ten (10) days before the Transition Commencement Date and such Release
of Claims has become irrevocable in accordance with its terms on or prior to the
Transition Commencement Date, all of the unvested equity compensation awards
(including stock options, restricted stock and restricted stock units) that are
not performance-based within the meaning of Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), that are outstanding and held by
Executive on the Transition Commencement Date and that would have vested over
the twelve (12) months following the Transition Commencement Date had Executive
continued to serve as an executive of the Company pursuant to his Employment
Agreement, shall immediately vest and become exercisable in full on the
Transition Commencement Date of this Agreement, and there shall be no further
vesting of those equity compensation awards during or after the Transition
Period, notwithstanding any provision in any equity compensation award to the
contrary, except as otherwise provided by paragraph 8 hereof. Provided Executive
continues in employment under this Agreement through the end of the applicable
performance period, unvested equity compensation awards that are
performance-based within the meaning of Section 162(m) of the Code and that are
outstanding and held by Executive on the Transition Commencement Date shall
continue to vest though the end of the applicable performance period provided
any such performance period ends within twelve (12) months following the
Transition Commencement Date, but only to the extent justified by the
satisfaction of the performance goals prescribed for such equity awards. Upon
the conclusion of the performance period, such awards shall immediately vest to
the extent they would have vested over the twelve (12) months following the
Transition Commencement Date had Executive continued to serve as an executive of
the Company pursuant to his Employment Agreement, and there shall be no further
vesting of such awards during or after the Transition Period except as otherwise
provided by paragraph 8 hereof. Any acceleration pursuant to this paragraph 5(b)
will have no effect on any other provisions of the stock awards.

c. Executive’s employment pursuant to this Agreement (whether full-time or
part-time) shall be considered a continuation of employee status and continuous
service for all purposes under any equity compensation awards previously granted
to Executive by the Company and outstanding on the Effective Date.

 

4



--------------------------------------------------------------------------------

d. If Executive elects to continue coverage under Cadence’s medical, dental, and
vision insurance plans pursuant to COBRA following the Transition Commencement
Date (or such earlier date when Executive ceases to be eligible for coverage
under Cadence’s medical, dental, and vision insurance plans), Cadence will pay
Executive’s COBRA premiums during the Transition Period; provided, however, that
Cadence’s payment of such COBRA premiums shall cease upon Executive becoming
eligible for coverage under similar benefit plans made available by a subsequent
employer.

Except as so provided or as otherwise set forth in paragraphs 6, 7 and 8 hereof,
Executive will receive no other compensation or benefits from Cadence in
consideration of Executive’s services during the Transition Period.

6. FIRST TERMINATION PAYMENT AND BENEFITS. Provided that Executive does not
resign from employment with Cadence under this Agreement and Cadence does not
terminate Executive’s employment with Cadence pursuant to paragraph 3(b) due to
a material breach by Executive of Executive’s duties under this Agreement, and
in consideration for, and subject to, Executive’s execution and acceptance of
and adherence to this Agreement and Executive’s execution and delivery of a
Release of Claims in the form of Attachment 1 as set forth in paragraph 5(b),
and as compensation for Executive’s services during the Transition Period from
and after the Transition Commencement Date, Cadence will provide to Executive
the following termination payment, to which Executive would not otherwise be
entitled, in each case, so long as the Release of Claims has become irrevocable
in accordance with its terms prior to the date of payment:

a. a lump-sum payment of $350,000.00, less applicable tax deductions and
withholdings, payable on the thirtieth (30th) day following the date that is six
months after the Transition Commencement Date; and

b. for a period of six months, a monthly salary of $4,000.00 less applicable tax
withholdings and deductions, payable in accordance with Cadence’s regular
payroll schedule, commencing on the first pay date that is more than thirty
(30) days following the date that is six months after the Transition
Commencement Date.

7. SECOND TERMINATION PAYMENT AND BENEFITS; REFUND OF PAYMENTS.

a. Provided that Executive does not resign from employment with Cadence under
this Agreement and Cadence does not terminate Executive’s employment with
Cadence pursuant to paragraph 3(b) due to a material breach by Executive of
Executive’s duties under this Agreement, on the thirtieth (30th) day following
the Termination Date, and in consideration for, and subject to, Executive’s
execution and acceptance of and adherence to this Agreement and Executive’s
further execution of a Release of Claims in the form of Attachment 2 to this
Agreement on the Termination Date, Cadence will provide to Executive the
following termination payment, to which Executive would not otherwise be
entitled, so long as the Release of Claims has become irrevocable in accordance
with its terms prior to the date of payment:

i. a lump-sum payment of $262,500.00, less applicable tax deductions and
withholdings.

 

5



--------------------------------------------------------------------------------

b. If the Company should terminate Executive’s employment with the Company due
to a breach by Executive of Executive’s duties or obligations under this
Agreement, Executive shall promptly refund to the Company any and all amounts
theretofore paid to Executive pursuant to paragraph 6(a), with interest on any
such amount of eight percent per annum, compounded monthly.

c. Notwithstanding anything in this Agreement to the contrary, to the extent
that the Company in good faith determines that any portion of the payments
provided for in this Agreement resulting from Executive’s termination of
employment constitutes a “deferral of compensation” and that Executive is a
“specified employee,” both within the meaning of Section 409A of the Code, no
such amounts shall be payable to Executive pursuant to the Agreement prior to
the earlier of (1) Executive’s death following the Transition Commencement Date
or (2) the date that is six months following the date of Executive’s “separation
from service” with the Company (within the meaning of Section 409A of the Code).

8. CHANGE IN CONTROL. If a Change in Control (as defined in the Employment
Agreement) occurs within three (3) months following the Effective Date, in which
case the Company shall promptly notify Executive of the occurrence of such
Change in Control, then (a) Section 4.5(a)(3) of the Employment Agreement shall
apply in lieu of paragraph 5(b) of this Agreement; and (b) Sections 4.5(a)(1)
and 4.5(a)(2) of the Employment Agreement shall apply in addition to paragraphs
6(a) and 7(a) of this Agreement.

9. GENERAL RELEASE OF CLAIMS.

a. Executive hereby irrevocably, fully and finally releases Cadence, its parent,
subsidiaries, affiliates, directors, officers, agents and employees
(“Releasees”) from all causes of action, claims, suits, demands or other
obligations or liabilities, whether known or unknown, suspected or unsuspected,
that Executive ever had or now has as of the time that Executive signs this
Agreement which relate to his hiring, his employment with the Company, the
termination of his employment with the Company and claims asserted in
shareholder derivative actions or shareholder class actions against the Company
and its officers and Board of Directors, to the extent those derivative or class
actions relate to the period during which Executive was employed by the Company.
The claims released include, but are not limited to, any claims arising from or
related to Executive’s employment with Cadence, such as claims arising under (as
amended) Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1974, the Americans with
Disabilities Act, the Equal Pay Act, the Fair Labor Standards Act, the
California Fair Employment and Housing Act, the California Labor Code, the
Employee Retirement Income Security Act of 1974 (except for any vested right
Executive has to benefits under an ERISA plan), the state and federal Worker
Adjustment and Retraining Notification Act, and the California Business and
Professions Code; any other local, state, federal, or foreign law governing
employment; and the common law of contract and tort. In no event, however, shall
any claims, causes of action, suits, demands or other obligations or liabilities
be released pursuant to the foregoing if and to the extent they relate to:

i. any amounts or benefits to which Executive is or becomes entitled pursuant to
the provisions of this Agreement or pursuant to the provisions designated in
Section 9.9 of the Employment Agreement to survive the termination of
Executive’s full-time employment;

 

6



--------------------------------------------------------------------------------

ii. claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;

iii. claims related to Executive’s COBRA rights;

iv. any rights that Executive has or may have to be indemnified by Cadence
pursuant to any contract, statute, or common law principle; and

v. any other rights or claims that Executive has or may have that cannot, as a
matter of law, be waived.

b. Executive represents and warrants that he has not filed any claim, charge or
complaint against any of the Releasees based upon any of the matters released
above.

c. Executive acknowledges that the payments provided in this Agreement
constitute adequate consideration for the release set forth in this paragraph 9.

d. Executive intends that this release of claims cover all claims described
above, whether or not known to Executive. Executive further recognizes the risk
that, subsequent to the execution of this Agreement, Executive may incur loss,
damage or injury which Executive attributes to the claims encompassed by this
release. Executive expressly assumes this risk by signing this Agreement and
voluntarily and specifically waives any rights conferred by California Civil
Code section 1542 which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

e. Executive represents and warrants that there has been no assignment or other
transfer of any interest in any claim by Executive that is covered by this
release.

10. REVIEW OF AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has been given at
least 21 days in which to review and consider this Agreement, although Executive
is free to accept this Agreement anytime within that 21-day period. Executive is
advised to consult with an attorney about the Agreement. If Executive accepts
this Agreement, Executive will have an additional 7 days from the date that
Executive signs this Agreement to revoke that acceptance, which Executive may
effect by means of a written notice sent to the CEO. If this 7-day period
expires without a timely revocation, this Agreement will become final and
effective on the eighth day following the date of Executive’s signature.

11. ARBITRATION. Subject to paragraph 4(f) hereof, all claims, disputes,
questions, or controversies arising out of or relating to this Agreement,
including without limitation the construction or application of any of the
terms, provisions, or conditions of this Agreement, will be resolved exclusively
in final and binding arbitration in accordance with the Arbitration Rules and
Procedures, or successor rules then in effect, of Judicial Arbitration &
Mediation Services, Inc. (“JAMS”). The arbitration will be held in the San Jose,
California, metropolitan area, and will be conducted and administered by JAMS
or, in the event JAMS does not then conduct arbitration proceedings, a similarly
reputable arbitration administrator.

 

7



--------------------------------------------------------------------------------

Executive and Cadence will select a mutually acceptable, neutral arbitrator from
among the JAMS panel of arbitrators. Except as provided by this Agreement, the
Federal Arbitration Act will govern the administration of the arbitration
proceedings. The arbitrator will apply the substantive law (and the law of
remedies, if applicable) of the State of California, or federal law, if
California law is preempted, and the arbitrator is without jurisdiction to apply
any different substantive law. Executive and Cadence will each be allowed to
engage in adequate discovery, the scope of which will be determined by the
arbitrator consistent with the nature of the claim[s] in dispute. The arbitrator
will have the authority to entertain a motion to dismiss and/or a motion for
summary judgment by any party and will apply the standards governing such
motions under the Federal Rules of Civil Procedure. The arbitrator will render a
written award and supporting opinion that will set forth the arbitrator’s
findings of fact and conclusions of law. Judgment upon the award may be entered
in any court of competent jurisdiction. Cadence will pay the arbitrator’s fees,
as well as all administrative fees, associated with the arbitration. Each party
will be responsible for paying its own attorneys’ fees and costs (including
expert witness fees and costs, if any). However, in the event a party prevails
at arbitration on a statutory claim that entitles the prevailing party to
reasonable attorneys’ fees as part of the costs, then the arbitrator may award
those fees to the prevailing party in accordance with that statute.

12. NO ADMISSION OF LIABILITY. Nothing in this Agreement will constitute or be
construed in any way as an admission of any liability or wrongdoing whatsoever
by Cadence or Executive.

13. INTEGRATED AGREEMENT. This Agreement is intended by the parties to be a
complete and final expression of their rights and duties respecting the subject
matter of this Agreement. Except as expressly provided herein, nothing in this
Agreement is intended to negate Executive’s agreement to abide by Cadence’s
policies while serving as a Cadence employee, including but not limited to
Cadence’s Employee Handbook, Sexual Harassment Policy and Code of Business
Conduct, or Executive’s continuing obligations under Executive’s Employee
Proprietary Information and Inventions Agreement, or any other agreement
governing the disclosure and/or use of proprietary information, which Executive
signed while working with Cadence or its predecessors; nor to waive any of
Executive’s obligations under state and federal trade secret laws.

14. FULL SATISFACTION OF COMPENSATION OBLIGATIONS; ADEQUATE CONSIDERATION.
Executive agrees that the payments and benefits provided herein satisfy in full
all obligations of Cadence to Executive arising out of or in connection with
Executive’s employment through the Termination Date, including, without
limitation, all compensation, salary, bonuses, reimbursement of expenses, and
benefits.

15. TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable hereunder all federal,
state, local and foreign taxes and other amounts that are required to be
withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.

16. WAIVER. Neither party shall, by mere lapse of time, without giving notice or
taking other action hereunder, be deemed to have waived any breach by the other
party of any of

 

8



--------------------------------------------------------------------------------

the provisions of this Agreement. Further, the waiver by either party of a
particular breach of this Agreement by the other shall neither be construed as,
nor constitute, a continuing waiver of such breach or of other breaches of the
same or any other provision of this Agreement.

17. MODIFICATION. This Agreement may not be modified unless such modification is
embodied in writing, signed by the party against whom the modification is to be
enforced. Notwithstanding anything herein or in the Employment Agreement to the
contrary, the Company may, in its sole discretion, amend this Agreement (which
amendment shall be effective upon its adoption or at such other time designated
by the Company) at any time prior to a Change in Control as may be necessary to
avoid the imposition of the additional tax under Section 409A(a)(1)(B) of the
Code; provided, however, that any such amendment shall not materially reduce the
benefits provided to Executive pursuant to this Agreement without the
Executive’s consent.

18. ASSIGNMENT AND SUCCESSORS. Cadence shall have the right to assign its rights
and obligations under this Agreement to an entity that, directly or indirectly,
acquires all or substantially all of the assets of Cadence. The rights and
obligations of Cadence under this Agreement shall inure to the benefit and shall
be binding upon the successors and assigns of Cadence. Executive shall not have
any right to assign his obligations under this Agreement and shall only be
entitled to assign his rights under this Agreement upon his death, solely to the
extent permitted by this Agreement, or as otherwise agreed to in writing by
Cadence.

19. SEVERABILITY. In the event that any part of this Agreement is found to be
void or unenforceable, all other provisions of the Agreement will remain in full
force and effect.

20. GOVERNING LAW. This Agreement will be governed and enforced in accordance
with the laws of the State of California, without regard to its conflict of laws
principles.

EXECUTION OF AGREEMENT

The parties execute this Agreement to evidence their acceptance of it.

 

Dated: 7-26-2011        Dated: 7-29-2011      JOHN J. BRUGGEMAN II     
CADENCE DESIGN SYSTEMS, INC.   

/s/John J. Bruggeman II

    

By: /s/Christina R. Jones

        Christina R. Jones

        Sr. Vice President -

        Global Human Resources

  

 

9



--------------------------------------------------------------------------------

ATTACHMENT 1

RELEASE OF CLAIMS

1. For valuable consideration, I irrevocably, fully and finally release Cadence,
its parent, subsidiaries, affiliates, directors, officers, agents and employees
(“Releasees”) from all causes of action, claims, suits, demands or other
obligations or liabilities, whether known or unknown, suspected or unsuspected,
that I ever had or now have as of the time that I sign this Agreement which
relate to my hiring or employment with the Company, the termination of my
employment with the Company and claims asserted in shareholder derivative
actions or shareholder class actions against the Company and its officers and
Board of Directors, to the extent those derivative or class actions relate to
the period during my employment with the Company. The claims released include,
but are not limited to, any claims arising from or related to my employment with
Cadence, such as claims arising under (as amended) Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1974, the Americans with Disabilities Act, the Equal Pay Act, the Fair
Labor Standards Act, the California Fair Employment and Housing Act, the
California Labor Code, the Employee Retirement Income and Security Act of 1974
(except for any vested right I have to benefits under an ERISA plan), the state
and federal Worker Adjustment and Retraining Notification Act, and the
California Business and Professions Code; any other local, state, federal, or
foreign law governing employment; and the common law of contract and tort. In no
event, however, shall any claims, causes of action, suits, demands or other
obligations or liabilities be released pursuant to the foregoing if and to the
extent they relate to:

i. any amounts or benefits which I am or become entitled to receive pursuant to
the provisions of my Executive Transition and Release Agreement with Cadence or
pursuant to the provisions designated in Section 9.9 of my Employment Agreement
with Cadence to survive the termination of my full-time employment;

ii. claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;

iii. claims related to my COBRA rights;

iv. any rights that I have or may have to be indemnified by Cadence pursuant to
any contract, statute, or common law principle; and

v. any other rights or claims that I have or may have that cannot, as a matter
of law, be waived.

2. I intend that this Release cover all claims described above, whether or not
known to me. I further recognize the risk that, subsequent to the execution of
this Release, I may incur loss, damage or injury which I attribute to the claims
encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.



--------------------------------------------------------------------------------

3. I represent and warrant that there has been no assignment or other transfer
of any interest in any claim by me that is covered by this Release.

4. I acknowledge that Cadence has given me 21 days in which to consider this
Release and advised me to consult an attorney about it. I further acknowledge
that once I execute this Release, I will have an additional 7 days in which to
revoke my acceptance of this Release by means of a written notice of revocation
given to the General Counsel and the executive overseeing Human Resources. This
Release will not be final and effective until the expiration of this revocation
period.

 

        Dated:  

                              

  .               Print Name        

 

        Sign Name

 

11



--------------------------------------------------------------------------------

ATTACHMENT 2

RELEASE OF CLAIMS

1. For valuable consideration, I irrevocably, fully and finally release Cadence,
its parent, subsidiaries, affiliates, directors, officers, agents and employees
(“Releasees”) from all causes of action, claims, suits, demands or other
obligations or liabilities, whether known or unknown, suspected or unsuspected,
that I ever had or now have as of the time that I sign this Agreement which
relate to my hiring or employment with the Company, the termination of my
employment with the Company and claims asserted in shareholder derivative
actions or shareholder class actions against the Company and its officers and
Board of Directors, to the extent those derivative or class actions relate to
the period during my employment with the Company. The claims released include,
but are not limited to, any claims arising from or related to my employment with
Cadence, such as claims arising under (as amended) Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1974, the Americans with Disabilities Act, the Equal Pay Act, the Fair
Labor Standards Act, the California Fair Employment and Housing Act, the
California Labor Code, the Employee Retirement Income and Security Act of 1974
(except for any vested right I have to benefits under an ERISA plan), the state
and federal Worker Adjustment and Retraining Notification Act, and the
California Business and Professions Code; any other local, state, federal, or
foreign law governing employment; and the common law of contract and tort. In no
event, however, shall any claims, causes of action, suits, demands or other
obligations or liabilities be released pursuant to the foregoing if and to the
extent they relate to:

i. any amounts or benefits which I am or become entitled to receive pursuant to
the provisions of my Executive Transition and Release Agreement with Cadence or
pursuant to the provisions designated in Section 9.9 of my Employment Agreement
with Cadence to survive the termination of my full-time employment;

ii. claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;

iii. claims related to my COBRA rights;

iv. any rights that I have or may have to be indemnified by Cadence pursuant to
any contract, statute, or common law principle; and

v. any other rights or claims that I have or may have that cannot, as a matter
of law, be waived.

2. I intend that this Release cover all claims described above, whether or not
known to me. I further recognize the risk that, subsequent to the execution of
this Release, I may incur loss, damage or injury which I attribute to the claims
encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.



--------------------------------------------------------------------------------

3. I represent and warrant that there has been no assignment or other transfer
of any interest in any claim by me that is covered by this Release.

4. I acknowledge that Cadence has given me 21 days in which to consider this
Release and advised me to consult an attorney about it. I further acknowledge
that once I execute this Release, I will have an additional 7 days in which to
revoke my acceptance of this Release by means of a written notice of revocation
given to the General Counsel and the executive overseeing Human Resources. This
Release will not be final and effective until the expiration of this revocation
period.

 

        Dated:  

                              

  .               Print Name        

 

        Sign Name

 

13